Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application 16/427,903 filed on May 31, 2019. Claims 1-20 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shah et al. (US 2020/0252803) hereinafter “Shah”.
Claim 1
Shah teaches a method for blocking information from being received on a computing device, the method comprising:

obtaining, by the processor, a set of rules for a transmission of the intercepted DNS request [i.e. obtaining advertisement blocking settings (e.g. policies)] (Shah, 0014, 0026, 0080-0081, 0099);
determining, by the processor, whether at least one rule of the obtained set of rules subscribes to a blocking of the transmission of the intercepted DNS request [i.e. determining the whether to select or not resolve the intercepted DNS query/request associated with the ad URL based on ad blocking settings associated with the UE device] (Shah, 0026, 0066, 0081, 0099); and
blocking, by the processor, the transmission of the intercepted DNS request when at least on rule of the set of rules subscribes to the blocking of the transmission of the intercepted DNS request, wherein the blocking of the transmission of the intercepted DNS request blocks the information from being received on the computing device [i.e. performing advertisement blocking based on the advertisement blocking settings associated with the UE device] (Shah, 0080-0081, 0099).

Claim 2
Shah teaches the method of claim 1, wherein the set of rules is obtained based on at least one of: one or more Universal Resource Locators (URLs) in the intercepted DNS request, and information obtained about the application making the DNS request [i.e. the blocking settings is obtained based on a malicious or advertisement URL in the intercepted DNS query/request which is being blocked from the UE device] (Shah, 0080-0081, 0086-0087, 0099).

Claim 3
Shah teaches the method of claim 2, wherein the obtaining of the set of rules comprises: selecting the set of rules from a database based on the one or more URLs in the intercepted DNS request, and the information about the application making the DNS request [i.e. selecting the ad blocking settings from ad URL DB 470 based on the URL associated with the DNS query/request] (Shah, 0066, 0080-0081).

Claim 4
Shah teaches the method of claim 2, wherein the obtaining of the set of rules further comprises: estimating a probability of the intercepted DNS request being a DNS request that was initiated by one or more actions of a user [i.e. computing/estimating a security risk score of the DNS query for the user based on the obtained information] (Shah, 0025, 0062, 0082).

Claim 5
Shah teaches the method of claim 2, wherein the obtaining of the set of rules further comprises: estimating a probability of the intercepted DNS request having a characteristic of a DNS request made for a subsequent downloading of information from a remote server [i.e. computing/estimating a security risk score of the DNS query for the user based on the obtained information relating to downloading a malware code/malicious application…] (Shah, 0061-0062, 0068, 0075).

Claim 6
Shah teaches the method of claim 1, wherein the interception of the DNS request includes at least one of: an identification of an application making the DNS request, and obtaining information about one or more Universal Resource Locators (URLs) from the DNS request [i.e. intercepting the DNS query request includes the information of URL (e.g. advertisement, malicious site, etc.)] (Shah, 0016, 0028-0029).

Claim 7
Shah teaches the method of claim 1, wherein the interception of the DNS request is performed using a DNS proxy provider [i.e. gateway device 124, WAN device 132, and/or CPE controller 134 which include a security application that intercepting DNS query request and then 
Claims 8-14 do not teach or define any new limitation other than above claims 1-7. Therefore, claims 8-14 are rejected for similar reasons. 
Claims 15-20 do not teach or define any new limitation other than above claims 1-6. Therefore, claims 15-20 are rejected for similar reasons. 
Correspondence Information



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU N NGUYEN whose telephone number is (571)272-4242.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571)272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/MINH CHAU NGUYEN/Primary Examiner, Art Unit 2459